DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel S. Armstrong on 3 March 2022.

The application has been amended as follows:  Please amend claim 1 as follows:

	1. (Currently Amended)  A display device comprising: 
	a correction unit configured to correct a chromaticity range of a color original image; 
	an image formation unit configured to form an image, based on the color original image, with the chromaticity range corrected and emit the image as an image light; 
	an optical system configured to guide the image light to a display position; and 
	a first diffraction optical element configured to deflect a traveling direction of the image light toward an observer in the optical system, 
.



Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the features of independent claim 1 (as shown above) and similarly independent claim 12.  
The closest prior art to the features of claims 1 and 12 is of record in this application, and cited in the attached PTO-892.  Of the cited references, the following is noted in particular:
JP 2009036955 A: teaches generating correction coefficients for red, green and blue chromaticity coordinates (see page 7 of English language machine translation includes with this official action).  The correction coefficient can be set to a desired color reproduction (page 7).  The instant reference also teaches diffraction grating members as part of an image display apparatus upon which to effect the chromaticity correction (i.e. a volume hologram diffraction grating, see 
U.S. Patent Application Publication No. 2019/0146221 teaches a display device having a light guide plate, one or more hologram diffraction gratings, and interference fringes to direct and modify image light for various results (see e.g. Figs. 1, 5 and 6). 
U.S. Patent Application Publication No. 2003/0169469 teaches an image display device having a holographic screen (claim 1). An image beam (i.e. image light) can be projected onto the holographic screen at an upward or downward angle, and this information plus the locations of the holographic screen relate/impact the chromaticity of the image result (see e.g. Fig. 7 and paras. 7-8, 61-65 and 113-117).  

However, the above references, in combination with remaining references cited in the PTO-892 or Information Disclosure Statement, would not have rendered obvious the combination of features recited in Applicant’s independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613